Name: 97/387/EC: European Parliament Decision of 24 April 1997 giving discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1995 financial year
 Type: Decision
 Subject Matter: business organisation;  budget;  EU institutions and European civil service
 Date Published: 1997-06-19

 Avis juridique important|31997D038797/387/EC: European Parliament Decision of 24 April 1997 giving discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1995 financial year Official Journal L 162 , 19/06/1997 P. 0051 - 0053EUROPEAN PARLIAMENT DECISION of 24 April 1997 giving discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1995 financial year (97/387/EC) THE EUROPEAN PARLIAMENT,- Having regard to the Treaty establishing the European Community, and in particular Article 206 thereof,- Having regard to the statement of accounts of the European Centre for the Development of Vocational Training and the report of the Court of Auditors on this subject (C4-0052/95),- Having regard to the Council recommendation of 17 April 1997 (C4-0177/97),- Having regard to its resolution of 17 April 1996 informing the Management Board of the European Centre for the Development of Vocational Training of the reasons why the discharge cannot be given in respect of the implementation of its budget for the 1994 financial year (1),- Having regard to the report of the Committee on Budgetary Control (A4-0138/97),1. Notes the following figures for the accounts of the European Centre for the Development for Vocational Training:>TABLE>2. Gives discharge to the Management Board of the European Centre for the Development for Vocational Training in respect of the implementation of its budget for the 1995 financial year.The Secretary-GeneralJulian PRIESTLEYThe PresidentJosÃ © MarÃ ­a GIL-ROBLES(1) OJ No C 141, 13. 5. 1996, p. 125.RESOLUTION containing the comments which form part of the decisions giving discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its budget for the 1994 and 1995 financial years THE EUROPEAN PARLIAMENT,- Having regard to the Treaty establishing the European Community, and in particular Article 206 thereof,- Having regard to the statement of accounts of the European Centre for the Development of Vocational Training and the report of the Court of Auditors on this subject for 1994 (C4-0564/95) and 1995 (C4-0052/97),- Having regard to the Council recommendations of 11 March 1996 (C4-0196/96) and 17 April 1997 (C4-0177/97),- Having regard to its resolution of 17 April 1996 informing the Management Board of the European Centre for the Development of Vocational Training (Cedefop) of the reasons why the discharge cannot be given in respect of the implementation of its budget for the 1994 financial year (1),- Having regard to the report of the Committee on Budgetary Control (A4-0138/97),A. Whereas, on the basis of a Decision by the European Council, in 1995 the European Centre for the Development of Vocational Training moved its headquarters from Berlin to Thessaloniki,B. Whereas the European Parliament, the Council, and the Commission each expressed the wish that Cedefop should take all necessary steps to ensure a socially acceptable treatment of its staff in the context of this move,C. Whereas the Greek State undertook in 1995 to provide suitable temporary and then permanent accommodation for Cedefop in the Greater Thessaloniki area,D. Whereas the Committee on Budgetary Control and the Committee on Employment and Social Affairs, within the scope of their separate competences, have examined the degree to which Cedefop has met the conditions set out in the interim report postponing discharge for the 1994 financial year,Staff management issues 1. Notes and accepts the validity of the Court of Auditors' comments on the manifold irregularities connected with the recruitment procedures applied in the attempt to implement the provisions of the framework agreement between staff and management of the Centre; considers however that the majority of the irregularities discovered stemmed from the inappropriateness of such procedures to the exceptional circumstances in which Cedefop found itself and the non-availability of alternative, more suitable provisions;2. Takes the view that the outstanding staff difficulties must be resolved in 1997 at the latest; calls on the Centre and the Commission to make whatever reasonable ad hoc arrangements for individuals that are necessary to achieve full staffing in Thessaloniki by the end of 1997 and, if necessary, strictly to apply the terms of the framework agreement in specific cases;3. In this context considers the approach to the outstanding staffing problems of Cedefop outlined in the Commission's recent letter on the subject to be excessively formalistic and inflexible and to offer no practical solution to those problems; therefore calls on the Commission to respect its undertaking to deal with the casualties of the enforced Cedefop move on a case-by-case basis;4. Believes that the difficulties in achieving a full staff complement in the Centre's new headquarters and the problems of staff motivation following from the move to Thessaloniki in 1994/95 severely impaired Cedefop's ability to carry out its work programme and its capacity to meet sound financial management criteria;5. Reminds the Centre that it must adjust its future employment practices to those of other decentralized Community agencies, while accepting that a transitional period, in which staff are employed on the basis of different contracts, is in the circumstances inevitable;Buildings 6. Expresses its disquiet at the unusual nature of the buildings construction and purchase agreement entered into between Cedefop and the Greek State, not because it necessarily represents a poor deal financially, but because the lack of transparency implicit in the terms of the agreement is not appropriate to a contract involving the use of European Community budgetary funds;7. Is similarly concerned that Cedefop has advanced half the forecast purchase price of its new headquarters before construction began, and will advance a further quarter at a very early stage in the work, without there being any explicit provision for the use of interest earned on advance payments in the Agreement;8. Asks Cedefop, using its contractual right of access to documentation pursuant to Article 4 of the Agreement with the Greek State, to report to the European Parliament at six-monthly intervals, starting on 30 June 1997, on the progress of the construction work of its new building, specifying in particular the value of the work carried out;9. Also asks Cedefop to provide details of the mechanism by which the final construction cost of its new headquarters will be established upon termination of the building contract; if no clear provision exists yet in this respect, calls on Cedefop to reach an appropriate agreement as soon as possible;10. Emphasizes that the comments in this resolution are questions of principle and concern the nature of the building agreement per se: they do not in any way undermine Parliament's full confidence that the Member State concerned will meet all its obligations to Cedefop;Policy issues 11. Considers that the Centre has reacted positively to Parliament's call for Cedefop:- to provide products of quality which respond to the needs of its clients, and- to play a clear and coherent role within the policies of the European Community on vocational training;12. Calls on the Centre to disseminate information on its activities to other EU institutions on a regular basis;General observation 13. Considers that Cedefop has gone through a period of immense disruption which has compromised its ability to carry out its tasks in an effective manner; notes however that the ultimate responsibility for this disruption and the harm it has caused cannot be attributed to Cedefop, but belongs to the European Council; believes that, in exceptionally difficult circumstances and without any significant practical help from outside, the Management Board of the Centre reacted imperfectly, but as well as could reasonably be expected; takes the view however that the time has come for Cedefop to put its troubles behind it and expects that from now on the Centre will apply the same level of rigour in financial management expected from other agencies;14. Instructs its President to forward this resolution and the two discharge decisions to the European Centre for the Development of Vocational Training, the Court of Auditors, the Commission and the Council, and to have it published in the Official Journal of the European Communities (L series).(1) OJ No C 141, 13. 5. 1996, p. 125.